                   UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF RHODE ISLAND
___________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
          v.                        )    C.R. 18-066-WES-LDA
                                    )
ARIEL ALMONTE                       )
                                    )
___________________________________)

                            MEMORANDUM AND ORDER

      On February 28, 2018, Defendant, Ariel Almonte was indicted

on charges of possession with intent to distribute a fentanyl and

possession of a firearm in furtherance of drug trafficking.                See

Indictment, ECF No. 9.        The charges were partly based on evidence

seized from Defendant’s residence after Defendant’s wife, Williana

Pimentel, consented to a search of their shared apartment.

      Before the Court is Defendant’s Motion to Suppress (ECF No.

18), in which he argues that Pimentel’s consent was involuntary

because law enforcement officers threatened to take her daughter

away if she refused consent. After a hearing on January 17, 2019,

the   Court   requested    supplemental     briefing    on   several   issues,

including whether the independent discovery of the contraband from

Almonte’s     home   was   inevitable   because   the   police   would    have

obtained a valid search warrant in lieu of consent.1                   For the

following reasons, the Court DENIES the motion.


      1The Court also requested supplemental briefing on: (1)
whether there was sufficient information available to the CPD


                                        1
I.     Factual Background

       On February 28, 2018, while conducting surveillance in an

unmarked vehicle at a local McDonald’s, Detective Dempsey of the

Cranston Police Department (“CPD”) observed a grey sedan parked in

the parking lot and the driver holding a syringe; the driver was

later identified as Richard Wiggs.        Mot. Suppress Hr’g Tr. (“Hr’g

Tr.”) 9:20-10:1, 149:4-7, Jan. 17, 2019, ECF No. 27.         Det. Dempsey

watched as a silver Lexus entered the parking lot and parked behind

the sedan. Id. 149:2-9.     The Lexus had two passengers:       an adult

male in the driver’s seat, later identified as Defendant Ariel

Almonte; and a young girl in the front passenger seat, later

identified as Defendant’s eleven-year-old step-daughter, A.T.          Id.

80:9-21.   The driver of the Lexus left his vehicle, approached the

grey   sedan,   leaned   into   its   open   driver’s-side   window,   and

completed what Det. Dempsey described as a possible “hand-to-hand

transaction.”    Id. 166:10.

       At approximately 3:00 p.m. Det. Dempsey radioed another CPD

officer, Detective Fuoroli, to ask for back up.        When Det. Fuoroli




officers on the scene at the time of Almonte’s arrest to trigger
the good-faith exception to the exclusionary rule; and (2) whether
Pimentel was unlawfully detained at the scene of the arrest given
that she asked to leave multiple times and was not charged with
any crime. Because the parties agree that the good-faith exception
does not apply here, the Court need not address that issue.
Furthermore, the Court finds that Pimentel’s temporary detention
was a lawful exercise of the officers’ “community caretaking
function.” See infra, III.a.


                                      2
arrived ten minutes later, the two officers exited their cars,

weapons drawn and badges on display, and commanded Almonte, Wiggs,

and A.T. to show their hands.           Id. 68:21-25.     Almonte dropped a

small bag of white powder on the ground as Det. Fuoroli approached

and arrested him. Id. 72:1-20. Meanwhile, Det. Dempsey approached

Wiggs in his vehicle and observed drug paraphernalia in his car.

Id. 158:23-160:13.         When questioned, Wiggs stated that Almonte

(whom he called “Socio”) had just sold him two, $40.00 bags of

heroin.     Id. 24:7-17.

     After    obtaining     a   phone   number   from   A.T.,   Det.    Fuoroli

attempted to call A.T.’s mother and Almonte’s wife, Williana

Pimentel.     Id. 86:22. He used his CPD-issued cell phone to make

the call and blocked his number before dialing.                 Id.    87:9-17.

When Pimentel did not answer his first call, Det. Fuoroli left her

a voice message instructing her to “call the Cranston Police

Department back regarding [her] daughter,” and providing the phone

number for CPD’s main line.         Id. 26:24-27:4, 87:9-88:24.            Det.

Fuoroli next called the Department of Children, Youth, and Families

(“DCYF”) to inform them that he was at the McDonald’s on Cranston

Street and that he had in his custody a child whose stepfather had

just been charged with selling drugs and whose mother was not

answering her phone.        Id. 92:17-93:21.      The DCYF representative

allegedly told him that A.T. would not be allowed back in the home

until DCYF was sure there was nothing harmful in the house.                 Id.


                                        3
109:22-110:10. At some point thereafter, Det. Fuoroli attempted to

call Pimentel again, but was unsuccessful.     Id. 88:10-12.

     When Pimentel arrived at the scene thirty minutes later, she

immediately went to console A.T., who was visibly upset, and then

asked a third CPD officer, Officer Comella, whether she could leave

with A.T.    Id. 32:13-18; 226:23-227:14.   Officer Commella told her

“no” and that she “had to wait.” Id. 227:11-14.     Officer Commella

did, however, agree to let A.T. sit in the back of Pimentel’s car

while they waited for the detectives to come talk to her.          Id.

98:1-8.      Det. Fuoroli briefly came over to obtain Pimentel’s

driver’s license and confirm her name and address. After providing

the requested information, Det. Fuoroli walked away and Pimentel

asked Officer Commella if she was free to leave; again, Officer

Commella told her “no.”    Id. 229:1-19.

     When Det. Fuoroli returned a few minutes later, Pimentel asked

him directly if she could leave with A.T.     Id. 101:7-24.    He told

her “no” and explained that Almonte had been “caught” in the middle

of a drug transaction, that CPD had recovered heroin and fentanyl

from the scene, and that DCYF had been contacted.    Id. 36:22-37:5;

231:20-24.    After confirming that she and A.T. shared a residence

with Almonte, he asked Pimentel whether there were any weapons or

narcotics at the home. Id. 37:9-25. Pimentel denied any knowledge

of narcotics at their residence but explained that Almonte used to

have a drug problem and stated that he had recently been “drug


                                  4
sick.”     Id. 38:4-6; 245:21-24.             Det. Fuoroli then asked if she

would    consent   to   a   search   of       the   apartment.    Id.   38:15-16.

Pimentel claims that she flatly refused and stated “I don’t feel

comfortable” signing a consent form. Id. 230:13-17. Det. Fuoroli

claims that Pimentel’s refusal was not so explicit and claims that

she only “[s]hrugged her shoulders and huffed and puffed and gave

[him] a stare” that lasted approximately twenty seconds.                      Id.

106:20-23.     In any event, Det. Fuoroli responded to Pimentel’s

reluctance to sign the form by “explaining to her that it would

probably be in the best interest of the child that there be no

harmful narcotics in the apartment.” Id. 38:20-23.                  In response,

Pimentel asked whether DCYF was going to take A.T. away, to which

Det. Fuoroli replied that “DCYF was not going to let her back into

the apartment until they’re satisfied that nothing harmful is in

the apartment.” Id. 108:20-24, 109:1-3.                 At that point, Pimentel

asked how the search would be conducted and Det. Fuoroli assured

her that CPD officers would not “tear apart the apartment, break

anything” and that she could “be present during the search.”                 Id.

39:3-12.     He then asked Pimentel for a second time if she would

consent to a search of the home.                    109:1-7.   Pimentel verbally

consented to the search and Det. Fuoroli briefly left to retrieve

the consent form.       Id. 39:14-24.




                                          5
       When he returned, Det. Fuoroli filled out his information on

the form and read its contents to Pimentel before handing it to

her.   Id. 42:3-4.    The form stated, in pertinent part:

             I, Williana Pimentel, having been informed of
             my rights not to have a search made of the
             premises and/or vehicle described below without
             a search warrant and my right to refuse to
             consent to such a search, do authorize Det.
             Fuoroli/Det. Dempsey of the Cranston Police
             Department to conduct a complete search of my
             premises and/or vehicle . . . .

Gov’t Mem. in Supp. of Resp. (“Gov’t Mem.”) 5, ECF No. 20-1.

Before signing, Pimentel asked Det. Fuoroli what would happen if

she did not sign the form.       Hr’g Tr. 42:5-8.   He replied that “more

than likely we would have to secure the apartment and we may apply

for a search warrant.” Id. 42:12-13.       Although she admits that she

ultimately signed the form, Pimentel testified that she never read

the form and that she believed she had to sign the form in order

to   leave   with   A.T.   Id.    110:14-24,   230:13-231:4,   238:13-24.

Pimentel signed the form at 3:50 p.m., at which time, Det. Fuoroli

called DCYF to update them about the situation and inform them

that they were going to Almonte’s apartment.           Id. 105:23-106:4.

Pimentel was allowed to leave with A.T. and CPD officers followed

them to their residence to execute the search of the apartment.

Id. 113:12-20.       In all, Pimentel spent between ten and thirty

minutes at the McDonald’s parking lot before she was allowed to

leave with A.T.     Id. 32:13-18; 95:18-19; 167:16-19.



                                      6
      During the search, CPD officers seized heroin, fentanyl,

marijuana, various drug paraphernalia, a firearm, and $942.00 in

cash, all of which was used to charge Almonte with possession with

intent to distribute fentanyl and possession of a firearm in

furtherance of drug trafficking.          Gov’t Mem. 7; see also Criminal

Compl., ECF No. 1.   After the search, Det. Fuoroli called DCYF for

a third time to ensure that A.T. could stay with Pimentel at the

apartment, given that narcotics and weapons had been found there.

Hr’g Tr. 138:6-18.    DCYF told him to release A.T. to her mother

and so Det. Fuoroli and the other CPD officers wrapped up the

search and left the residence.        Id. 138:17-18.       Approximately 45

minutes later, a DCYF representative arrived to remove A.T. and

place her with her aunt.     Id. 237:5-25.

II.   Parties’ Arguments

      Defendant first argues that Pimentel’s consent to search the

apartment was the direct result of duress and coercion and was

therefore not voluntarily given.            According to Defendant, CPD

officers used inherently coercive tactics to obtain her consent

when they repeatedly refused to let her leave the scene with A.T.

and then threatened to remove A.T. from her custody unless and

until she agreed to the search.       Def.’s Mot. Suppress 5-7, ECF No.

18.    Second,   Defendant   argues       that   the   inevitable   discovery

doctrine does not apply here because CPD officers could not have

established probable cause to search his home based only on the


                                      7
alleged drug transaction in the McDonald’s parking lot.                  Def.’s

Supp. Mem. in Supp. of Mot. to Suppress (“Def.’s Supp. Mem.”) 15-

16, ECF No. 30.        Even if they had established probable cause,

Defendant contends that there is no evidence that the CPD officers

actually   considered       obtaining   a   search     warrant,   even    after

Pimentel initially refused to consent to the search.              Id. at 16.

     The     government     argues   that    Pimentel’s     consent,     while

reluctant, was nonetheless voluntary and valid because the mere

presence of some psychological duress does not render consent

involuntary.     Gov’t Mem. 9, 16.          Additionally, the government

argues that, in the absence of consent, CPD officers would have

obtained a search warrant and so the discovery of the contraband

from the apartment was inevitable.          Gov’t Supp. Mem. in Supp. of

Obj. to Mot. Suppress (“Gov’t Supp. Mem.”) 3, ECF No. 21.

III. Discussion

     a. Whether Pimentel’s Consent was Voluntary

      Consent     is   an     exception     to   the    Fourth    Amendment’s

prohibition on government searches of a person’s residence without

a warrant.     Illinois v. Rodriguez, 497 U.S. 177, 181, 110 S. Ct.

2793 (1990).     While consent may be obtained from an occupant or

“[a] third party who possesses common authority over the premises.”

Id. It is undisputed that Pimentel, as Almonte’s wife and a

cohabiter of the apartment, had authority to consent to a search

of the residence.      The question is whether Pimentel was subjected


                                        8
to such inherently coercive tactics in the McDonald’s parking lot

that her consent was not voluntarily given.

      The government bears the burden of proving by a preponderance

of the evidence that “consent [to search] was in fact freely and

voluntarily given.”         Bumper v. North Carolina, 391 U.S. 543, 548

(1968).        Whether consent was voluntarily given is a factual

question that turns on a “comprehensive assessment of the totality

of    the      circumstances       attending         the    interaction      between

defendant/third party and the searching officers.”                      United States

v. Perez-Diaz, 848 F.3d. 33, 39 (1st Cir. 2017).                    “Factors to be

weighed in making this comprehensive assessment include, but are

not   limited     to,   ‘(i)    the   consenter's          age,   education,     past

experiences,      and   intelligence;         (ii)    whether     law    enforcement

officials advised the consenter of his constitutional right to

refuse consent; (iii) the length and conditions of the consenter's

detention and/or questioning; and (iv) law enforcement officials’

use of any inherently coercive tactics.’” Id. (quoting United

States    v.    Vanvliet,    542   F.3d   259,       264   n.2    (1st    Cir.   2008)

(citations omitted)).          None of these factors are dispositive.

      The totality of the circumstances in this case support a

finding of voluntary consent.          Pimentel is an adult woman who had

no difficulty communicating with the CPD officers, and there is

nothing about her age, intelligence, or education that would

indicate a lack of capacity to consent. Additionally, Det. Fuoroli


                                          9
testified that he read the consent to search form to Pimentel

before she signed it, thereby orally communicating to her the fact

that she had the right to refuse consent.         Hr’g Tr. 55:19-25.

Moreover, when she asked Det. Fuoroli what would happen if she

didn’t sign, he informed her that CPD officers may apply for a

search warrant, indicating that her consent was not required.       Id.

42:6-13.    Additionally,   Pimentel   was   detained   for   somewhere

between ten and thirty minutes in a public place, in the middle of

the afternoon, was never treated as a suspect or target in the

officers’ investigation and was allowed to remain with her daughter

at all times.   Accordingly, the first three Vanvliet factors weigh

heavily in favor of finding that Pimentel’s consent to search the

residence was voluntarily given and her will was not overborne.2




     2  Relatedly, the Court finds that Pimentel’s temporary
detention was a reasonable exercise of the CPD officers’ “community
caretaking function.” See United States v. Coccia, 446 F.3d 233,
238 (1st Cir. 2006) (aiding those in distress, combatting actual
hazards and preventing potential hazards from materializing are
some of the community caretaking functions); United States v.
Rodriguez–Morales, 929 F.2d 780, 787 (1st Cir. 1991) (holding that
“the need for police to function as community caretakers arises
fortuitously, when unexpected circumstances present some transient
hazard which must be dealt with on the spot” and that “as long as
[the officer’s action] pursuant to the community caretaking
function is not mere subterfuge for investigation, the coexistence
of investigatory and caretaking motives will not invalidate the
[action]”). Pimentel was detained for less than thirty minutes
for the limited purpose of obtaining identifying information,
apprising her of a serious situation that involved both her husband
as a suspect and her daughter as a witness, and asking her for
consent to search her home. This is a plainly reasonable exercise
of the officers’ community caretaking functions.


                                 10
     As to the fourth factor, Defendant argues that Det. Fuoroli

used inherently coercive tactics to obtain her consent when he

threatened to “take” A.T. away if she refused to sign the consent

form.     Specifically, he argues that, when Pimentel initially

refused to sign the form, Det. Fuoroli said: “Well, if you don’t

sign we’re going to take her away.” Id. 230:13-20.   However, based

on all the other facts and circumstances in which this threat was

allegedly made, the Court does not find this testimony credible;

instead, it credits Det. Fuoroli’s version of events.

     Det. Fuoroli testified that he informed Pimentel when she

arrived that DCYF had already been called and only mentioned DCYF

one other time.    When Pimentel asked him directly if they were

going to take A.T. away, Det. Fuoroli truthfully responded: “DCYF

was not going to let her back into the apartment until they’re

satisfied that nothing harmful is in the apartment.” Id. 108:20-

24, 109:1-3.    This response was based on the information Det.

Fuoroli received directly from DCYF during his first phone call

with the agency before Pimentel arrived at the scene.   Id. 109:22-

110:10.   Moreover, the record shows that Det. Fuoroli expressed a

continuing interest in A.T.’s best interests:   He called DCYF once

before Pimentel arrived to apprise the agency of the situation; he

called DCYF again after Pimentel signed the consent form to update

it on the situation and inform the agency that everyone was leaving

the McDonald’s and moving to Pimentel’s residence; and he called


                                11
DCYF a third time after the search was completed to confirm that

A.T. was permitted to stay with Pimentel, even though drugs and a

firearm had been found in her home.      Pimentel’s allegation that he

threatened to “take” A.T. if she refused to sign is undermined by

Det. Fuoroli’s calls to DCYF both before and after Pimentel signed

the consent form.

      Courts have long recognized that the “psychological coercion

generated by concern for a loved one” can affect a person’s

“capacity for self control.” United States v. Tingle, 658 F.2d

1332, 1336 (9th Cir. 1981) (quotations omitted).          Accordingly,

“[w]hen   law   enforcement   officers   deliberately   prey   upon   the

maternal instinct and inculcate fear in a mother that she will not

see her child in order to elicit ‘cooperation,’ they exert . .

.‘improper influence.’” Id.       However, there is a significant

difference between conveying accurate information in response to

specific questions and “prey[ing] upon the maternal instinct,”

id.; not every reference to a child or loved one by law enforcement

officers in the course of an investigation is inherently coercive.

     Here, Det. Fuoroli did not use the specter of removing A.T.

to “prey” on Pimentel’s maternal instinct; rather, he conveyed

accurate information based on what he knew from DCYF at the time.

The Court acknowledges that Pimentel was understandably concerned

about DCYF’s involvement and may have drawn her own conclusions.

It finds, however, that the officers did not tell her that DCYF


                                  12
would be called to take her child if she did not consent to the

search.      Given the totality of the circumstances, the Court finds

that   CPD    officers   did   not    overbear     Pimentel’s   will    or   use

inherently coercive tactics to obtain Pimentel’s consent to search

the residence and, therefore, her consent to search the residence

was voluntarily given.

       b. Inevitable Discovery Doctrine

       The Court also finds that, even in the absence of consent,

the    contraband    recovered       from     Defendant’s   residence    would

inevitably have been discovered through the independent mechanism

of a search warrant.

       The inevitable discovery doctrine provides:

             Evidence which comes to light by unlawful means
             nonetheless can be used at trial if it
             ineluctably would have been revealed in some
             other (lawful) way, so long as (i) the lawful
             means of its discovery are independent and would
             necessarily have been employed, (ii) discovery
             by that means is in fact inevitable, and (iii)
             application of the doctrine in a particular case
             will not sully the prophylaxis of the Fourth
             Amendment.

United States v. Lee, Cr. No. 17-120 WES, 2018 WL 3873668, at *8

(D.R.I. August 15, 2018) (citing to United States v. Zapata, 18

F.3d 971, 978 (1st Cir. 1994)).             Here, the parties agree that the

only alternative “lawful means” available to CPD officers in this

case was to obtain a search warrant for Almonte’s home.




                                       13
     A search warrant application must reveal probable cause to

believe two things: (1) that a crime has occurred and (2) that

specified evidence of the crime will be at the search location.

See U.S. CONST. amend. IV; United States v. Rivera, 825 F.3d 59,

63 (1st Cir. 2016).       When establishing that specified evidence of

a crime will be at the search location, the magistrate must “make

a   practical,     common-sense     decision       whether,         given    all     the

circumstances set forth in the affidavit before him . . . there is

a fair probability that contraband or evidence of a crime will be

found in a particular place.” United States v. Feliz, 182 F.3d 82,

86 (1st Cir. 1999) (quoting Illinois v. Gates, 462 U.S. 213, 238

(1983)).     Although “a law enforcement officer's training and

experience   may    yield   insights      that    support       a   probable       cause

determination,” the First Circuit has “expressed skepticism that

probable cause can be established by the combination of the fact

that a defendant sells drugs and general information from police

officers   that    drug   dealers   tend     to    store    evidence        in     their

homes.” United     States   v.    Bain,     874   F.3d     1,   23–24       (1st    Cir.

2017), cert. denied, 138 S. Ct. 1593 (2018) (citations omitted).

Rather, police must provide additional “specific facts connecting

the drug dealing to the home” to establish probable cause for

searching the defendant’s residence.              Id. at 24.

     Regardless of whether probable cause existed at the time, the

Court must determine whether or not CPD officers would have


                                       14
actually sought a search warrant for Almonte’s residence, had

Pimentel refused to consent to the search.                       United States v.

Finucan, 708 F.2d 838, 842 (1st Cir. 1983) (holding that “the

exclusionary rule is not aborted whenever the government can show

that    illegally      obtained      evidence could have            been    lawfully

obtained” because “[t]he rule is aimed more at the unlawful conduct

than    at    the    lawful     availability       or    unavailability       of     the

evidence”).         Where   a   lawful    search    is    underway    prior     to    or

concurrent with the allegedly illegal search, it is reasonable to

conclude     that    the    inculpatory       evidence   would     inevitably      have

surfaced. See Id.           But where officers have taken no steps to

lawfully obtain the evidence              –    for example, by executing an

affidavit for a search warrant or contacting a magistrate – the

district court is not compelled to find that the officers would

inevitably have done so.           Id. (“[I]n McGarry the court believed

that lawful efforts, begun prior to the illegal seizure, would

inevitably have come up with the same documents . . .                      While the

government argues that would have happened here also, the lower

court   was    not    compelled     to    agree     with    that     proposition.”)

(citations omitted).

       Following Almonte’s arrest and before Pimentel signed the

consent form, Dets. Fuoroli and Dempsey were aware of the following

facts: that Almonte had been observed engaging in a “hand to hand”

narcotics transaction with Wiggs; that Wiggs had given a formal


                                          15
written statement explaining that he had just purchased drugs from

Almonte; that Almonte had dropped a baggie full of drugs on the

ground when officers approached; that Almonte had executed the

drug transaction in front of his eleven-year-old stepdaughter; and

that Pimentel denied the presence of narcotics or weapons in the

home, but admitted that Almonte had a history of drug addiction

and had recently been “drug sick.”        Notably, the alleged narcotics

transaction took place around 3:00 p.m. on a school day and A.T.

was in possession of her backpack when officers ordered her out of

the car; these circumstances suggest that Almonte had likely picked

up A.T. from school and was in the process of driving her home

when they stopped at the McDonald’s.

       Taken together, the time of day, A.T.’s presence in the car

with her backpack, and the fact that Pimentel, as Almonte’s wife,

admitted that Almonte had recently been “drug sick,” all suggest

that    Almonte’s   alleged    “drug     dealing   and   home   life    were

intertwined” in such a way that probable cause existed to search

his home for evidence of drug possession and dealing.                  United

States v. Ribeiro, 397 F.3d 43, 49-50 (1st Cir. 2005) (“[I]n going

to the Charlie Horse's parking lot for the four controlled buys,

Ribeiro left from his apartment three times and appeared to go

directly to the rendezvous . . . Once, Ribeiro even brought his

girlfriend   and    baby   along   for   the   ride   from   home,   further




                                    16
suggesting the extent to which his drug dealing and home life were

intertwined.”).

      The Court also finds that, in the absence of Pimentel’s

consent, CPD officers would have actually applied for a search

warrant.    Defendant places great weight on the fact that none of

the officers on the scene had started preparing to apply for a

warrant, perhaps by preparing an affidavit for a search warrant or

contacted    a   magistrate    judge    before      they   obtained   Pimentel’s

consent to search the residence.             He argues that this proves CPD

officers would not have actually obtained a search warrant.                    See

Def.’s Supp. Mem. 15-16.        However, this argument ignores the fact

that,   during    his     conversation       with    Pimentel,    Det.    Fuoroli

specifically informed her that, if she did not consent to the

search, he would apply for a search warrant.               Hr’g Tr. 124:10-15.

It   also   ignores     how   quickly   the    sequence     of   events   at   the

McDonald’s unfolded, i.e., the fact that less than an hour elapsed

between the time Almonte was arrested and the time that Pimentel

signed the consent form.           In this context, there was nothing

improper about Det. Fuoroli attempting to secure convenient and

prompt consensual access to Almonte’s residence before taking any

steps to apply for a search warrant.                See United States v. Bey,

825 F.3d 75, 82 n.5 (1st Cir. 2016) (“[S]ensibly, there is no

penalty in our Fourth Amendment framework for attempts by law

enforcement to ‘secur[e] convenient and prompt consensual access


                                        17
[to premises] by conveying accurate information to a recipient.’”)

(quoting United States v. Vasquez, 724 F.3d 15, 22 (1st Cir. 2013).

Had Pimentel refused consent, the Court finds that Det. Fuoroli,

true to his word, would have applied for a search warrant and would

have been successful in obtaining one; accordingly, the evidence

seized from Defendant’s residence is not subject to suppression.

IV.   Conclusion

      For the reasons stated herein, the Court DENIES Defendant’s

Motion to Suppress (ECF No. 18).



IT IS SO ORDERED.




William E. Smith
Chief Judge
Date: March 29, 2019




                                18
